DETAILED ACTION
Applicant’s amendments and remarks, filed October 27, 2021, are fully acknowledged by the Examiner. Currently, claims 1, 3-6 and 9-17 are pending with claims 2, 7 and 8 cancelled, and claims 1, 3, 4, 16 and 17 amended. The following is a complete response to the October 27, 2021 communication.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed applications, including at least priority Application Nos. 11/381,783; 11/356,706; 11/280,604; 11/105,527; 11/105,490; 11/105,524; and 10/087,856 
In light of this lack of support of the limitations in the prior-filed applications from which the instant application is claiming priority, the priority date for the instant application will be July 3rd, 2006, this being the date that such subject matter was included in parent application US Appt. No. 11/428,458.
Allowable Subject Matter
Claims 1, 3-6 and 9-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s remarks filed October 27, 2021 with respect to the disclosure of Cohen as applied against claim 1 in the August 27th, 2021 communication are persuasive. Applicant argues on pages 5-7 of the Remarks with respect to Cohen and claim 1. Therein, Applicant discusses the reliance upon figure 1 of Cohen and its placements of needles during a “diagnostic LBB” for the placement of the plurality of probes of the claim for RF denervation. Applicant alleges that “LBB (lateral branch nerve block) is not energy delivery at all, but instead steroid injections used to diagnose the patient” as evidenced in pages 114-115 of Cohen. Applicant continues on page 7 that Cohen’s ablation is by a single probe and that “there is no connection between Cohen’s LBB diagram of figure 1 and the application of RF energy”. Upon review of Cohen, the Examiner agrees that the disclosed arrangement in figure 1 of Cohen is for diagnostic LBB and was improperly relied upon by the Examiner to teach the placement of multiple probes at locations within the body. As such, the rejections based on this improper interpretation of Cohen have been obviated.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794